Exhibit 10.2


 
 
 
FORM OF
AMENDMENT TO NON-QUALIFIED STOCK
OPTION AGREEMENTS AND
STOCK APPRECIATION RIGHTS AGREEMENTS
FOR NON-EMPLOYEE DIRECTORS


WHEREAS, Ralcorp Holdings, Inc. (“Company”), granted certain Non-Qualified Stock
Options and Stock Appreciation Rights (collectively “the Awards”) to purchase
shares of its $.01 par value Common Stock (“Common Stock”) pursuant to:


1.  
Ralcorp Holdings, Inc. Incentive Stock Plan (“Plan”);

2.  
Ralcorp Holdings, Inc. Amended and Restated 2002 Incentive Stock Plan (“2002
Plan”);

3.  
Ralcorp Holdings, Inc. 2007 Incentive Stock Plan (“2007 Plan”); and



WHEREAS, the Company and [ ] (“Award Recipient”) desire to amend the agreements
for each Award received by Award Recipient in certain respects to reflect
compliance with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”); and


WHEREAS, the Board of Directors of the Company has amended the Plan, the 2002
Plan and the 2007 Plan in certain respects to reflect compliance with the
provisions of Section 409A of the Code; and


WHEREAS, the Company and the Award Recipient desire that the terms of the Plan,
the 2002 Plan and the 2007 Plan, as amended and attached hereto as Exhibits A, B
and C, apply to the terms of the Awards granted to Award Recipient as listed in
Exhibit D attached hereto; and


WHEREAS, the Company and the Award Recipient desire to amend the agreements for
each Award received by Award Recipient to provide for 100% vesting three-years
from the date of grant of stock awards granted to Award Recipient as listed in
Exhibit D attached hereto.


NOW, THEREFORE, the agreements for Award Recipient’s underlying Awards as listed
in Exhibit D are hereby amended effective October 1, 2008 unless otherwise
provided herein as follows:



 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
409A Amendments


Non-Qualified Stock Option Agreements:


1.           Section 1.d. is deleted and replaced with the following:


 
d.
Occurrence of a Change in Control while serving as a Director (exercisable upon
an occurrence of a Change in Control and for six months).



2.           Section 3 of the Agreement is deleted in its entirety.


3.           The current Section 4.a. of the Agreement is deleted in its
entirety, and Section 4 is renumbered as Section 3, and the remaining sections
are renumbered accordingly.


4.           The Company and the Optionee agree that the terms of the Plan, as
amended and attached hereto, shall apply to the Option in all respects (except
to the extent otherwise specifically stated in the Agreement).


Stock Appreciation Rights Agreement dated September 27, 2007:


1.           The last sentence of the first paragraph of the Agreement is
deleted and replaced with the following:


In lieu of fractional shares, the amount to be paid upon exercise shall be
rounded down to the nearest whole number of shares.


2.           Section 1.d. is deleted and replaced with the following:


d.           Occurrence of a Change in Control while serving as a Director
(exercisable  upon an occurrence of a Change in Control and for six months).


3.           Section 3 of the Agreement is deleted in its entirety.


4.           Section 4.a. of the Agreement is deleted in its entirety, and
Section 4 is renumbered as Section 3, and the remaining sections are renumbered
accordingly.


4.  
The Company and the Optionee agree that the terms of the Plan, as amended and
attached hereto, shall apply to the Option in all respects (except to the extent
otherwise specifically stated in the Agreement).




 
 

--------------------------------------------------------------------------------

 
 
 
 

 
Stock Award Vesting Amendment


Non-Qualified Stock Option Agreements:




1. Effective November 20, 2008, Section 1 of the Agreement is deleted and
replaced with the following:


1.  
Exercise – This Option shall become fully exercisable three-years from the date
of grant but once exercised, the shares are to be held by the non-management
director until they leave the Company’s Board of Directors.  This Option shall
also become exercisable in full on the date of any occurrence of any of the
events set forth below and shall remain exercisable for the periods set forth
below.  Thereafter, the unexercised potion of this Option is forfeited and may
not be exercised.



2. Items a through e of Section 1 shall remain unchanged.


Stock Appreciation Rights Agreements:


1.           Effective November 20, 2008, Section 1 of the Agreement is deleted
and replaced with the following:
 
1.  
Exercise – The SARs become fully exercisable three-years from the date of grant
but once exercised, the shares are to be held by the non-management director
until they leave the Company’s Board of Directors.  The SARs shall also become
exercisable in full on the date of any occurrence of any of the events set forth
below and shall remain exercisable for the periods set forth below.  Thereafter,
the unexercised portion of the SARs are forfeited and may not be exercised.

 
2.           Items a through e of Section 1 shall remain unchanged.






ACKNOWLEDGED AND
ACCEPTED:                                                                                                RALCORP
HOLDINGS, INC.




______________________________                                                                                     By:________________________
Award
Recipient                                                                                                                                
 C. G. Huber, Jr., Secretary




Date: ________________________

